

Exhibit 10.57


Agreement No.: YHZL (09) 02ZL024-BZ002
 
Guarantee Agreement


among


AVIC I International Leasing Co., Ltd.


The Creditor


Henan Shuncheng Group Coal Coke Co., Ltd.


the Debtor


and


Anyang County Bailianpo Coal Co. Ltd.


the Guarantor


Date: November 3rd, 2009


In Shanghai, PRC

 
 

--------------------------------------------------------------------------------

 


Guarantee Agreement


This Guarantee Agreement (the "Agreement") is entered into on November 3rd, 2009
in Shanghai by and between:


The Creditor (the Lessor): AVIC I International Leasing Co., Ltd.
Legal Representative: Zhang Yu'an
Legal Address: 23 Floor, 212 Jiangning Road, Jing'an District, Shanghai City.
Telephone: 021-52895388
Fax: 021-52895389
Postcode: 200041


The Debtor (the Lessee): Henan Shuncheng Group Coal Coke Co., Ltd.
Legal Representative: Wang Xinshun
Registered Address: South Industry Road, Tongye Town, Anyang County, Henan
Province.
Legal Address: South Industry Road, Tongye Town, Anyang County, Henan Province.
Telephone and Fax: 0372-3206721
Postcode: 455000


The Guarantor: Anyang County Bailianpo Coal Co., Ltd
Legal Representative: Cheung Tsun Sheng
Registered Address: North Tongye Town, Anyang County
Residential location: North Tongye Town, Anyang County
Telephone:
Postcode: 455000


WHEREAS,


(1)
The Creditor (the Lessor) and the Debtor (the Lessee) entered into a Financial
Leasing Agreement (the "Leasing Agreement") with the reference number of
YHZL(09)02ZL024 on November 3rd, 2009, according to the leasing list attached
under such Leasing Agreement (the Leasing Agreement and the leasing list are
collectively referred as the "Lease"), the Creditor (the Lessor) agreed to
provide the Debtor (the Lessee) with the financing leasing service in accordance
with the Lease.



(2)
The Guarantors agree to provide, and the Creditor (the Lessor / the Trustor)
agrees to accept the guarantee provided by the Guarantors under the terms and
conditions hereunder:


 
 

--------------------------------------------------------------------------------

 


With regard to the aforesaid guarantee, the parties reach the terms as follows:


1.
Mode of Guarantee



1.1
The Guarantors guarantee that the Debtor (the Lessee) will duly perform all of
its obligations under the Lease, the mode of guarantee provided by the
Guarantors is unlimited joint liability guarantee.

1.2
The Creditor (the Lessor) is entitled to request any Guarantor to perform all
the guarantee liabilities, without any prior claim to the Debtor (the Lessee) by
any means, including but not limited to notice, claim on site, or lodge or come
into any legal procedure.



2.
Scope of Liability of the Guarantors



2.1
The scope of guarantee of the Guarantors is all the debts owed by the Debtor
(the Lessee) to the Creditor (the Lessor) under the Lease, including but not
limited to the following:

 
1)
All payable lease amounts (including but not limited to all the rent, guarantee
money, lease management fee for each period, good price in name, insurance fee
and all the proportion of payable amount increased at times according to the
Lease) with the total amount of RMB Seventy-three Million One Hundred and
Thirty-four Thousand Five Hundred and Ten Yuan and Fifty-Seven Cents
(￥73,134,510.57).

 
2)
Delay of performance penalty;

 
3)
Compensation for damages;

 
4)
Expenses of the Creditor (the Lessor) for ensuring or enforcing its rights and
interests;

 
5)
The payment or other obligation of any nature that shall be assumed by the
Debtor (the Lessee) to the Creditor (the Lessor) if the Lease is terminated in
advance (except the repayment in advance as provided in the Lease), became
invalid or cannot be executed for any reason.



2.2
With regard to the guarantee provided under this Agreement, the Guarantors has
fully read and understood the Lease, the Lease Agreement (with the reference
number of YHZL(09)02ZL024) and all the obligations and liabilities of the Debtor
(the Lessee) under the Lease and the Lease Agreement (with the reference number
of YHZL(09)02ZL024).


 
 

--------------------------------------------------------------------------------

 

3.
Performance of Guarantee Liability



If the Debtor (the Lessee) fails to perform any debt according to the Lease, the
Guarantors shall perform the debt with unlimited joint liability.  If such debt
is not monetary debt and it cannot be performed by the Guarantors, the
Guarantors shall compensate all the damages of the Lessor subject to such
failure of performance.  If the Debtor (the Lessee) fails to pay the rents or
other payable amounts to the Creditor (the Lessor) according to the schedule,
amount and currency provided in the Lease, the Creditor (the Lessor) is entitled
to directly request any Guarantor to pay off such amount  to the Creditor (the
Lessor) immediately.  The Creditor (the Lessor) only needs to send out a
performance notice to the Guarantors for the performance of the guarantee
liabilities of the Guarantors under this Agreement.  Within (3) days after the
receipt of such performance notice, the Guarantors shall fulfill the guarantee
liabilities to the Creditor (the Lessor) based on such performance notice.  If
the Guarantors delay to fulfill the guarantee liabilities, the Guarantors shall
pay the delay of performance penalty to the Creditor (the Lessor).  The delay of
performance penalty shall be calculated on the basis of the delayed amount and
the delayed days between the agreed payment day and the actual payment day, with
0.1% of the delayed amount for each delayed day.


4.
Representations and Warranties of the Guarantors



The Guarantors hereby represents and warrants that:
1)
The Guarantor Anyang County Bailianpo Coal Co Ltd is a legally registered and
valid enterprise in People’s Republic of China, its registered license number is
4105221000020;

2)
The Guarantors have the right to enter into and perform this Guarantee
Agreement, this Agreement shall constitute the legal, valid and enforceable
obligations of the Guarantors;

3)
The execution and performance of this Guarantee Agreement will not violate the
articles of association of the Guarantors, laws, regulations and other binding
agreements or documents to the Guarantors.

4)
If any defect of the qualification or the approval procedures for the guarantee
causes any damage to the Creditors (the Lessor), such damage shall be fully
compensated by the Guarantors.

5)
The Guarantors will not claim any right of recourse to the Debtor (the Lessee)
for the performance of guarantee obligation before the Debtor (the Lessee) pays
off all the debt.



5.
Term of Guarantee



The term of guarantee under this Agreement shall commence on the effective date
of the Leasing Agreement until two years after the expiration date of the
performance period of the debts under the Lease.


6.
Effectiveness of Guarantee



6.1
This guarantee is an unconditional and irrevocable guarantee, the effectiveness
of the guarantee will not be affected by any of the following issues:


 
 

--------------------------------------------------------------------------------

 


 
1)
The change of name, address, articles of associations, legal representative,
business scope, nature of enterprise and other related changes of the parties in
this Agreement;

 
2)
Any merger, spin-off, shut down, revocation, dissolution, or bankruptcy of the
Debtor (the Lessee) and the Guarantors;

 
3)
Any changes of the Lease conducted by the Creditor (Lessor) and the Debtor (the
Lessee) which will not increase any liabilities under this Agreement.

 
4)
The Creditor (Lessor) obtains other guarantee from the Debtor (the Lessee) or
other parties.



6.2
If the Lease or the transfer Agreement became invalid or be terminated which is
caused by the fault of the Debtor (the Lessee), the Guarantors will assume the
compensation liabilities for all the losses of the Creditor (the Lessor).



7.
Assignment



7.1
Without written consent of the Creditor (the Lessor), the Guarantors shall not
assign this Agreement or any of their rights or obligations under this Agreement
to any party.



7.2
The Creditor (the Lessor) may assign the Lease or its creditor's right under the
Lease to any third party without any consent of the Guarantors.  The Guarantors
shall assume the joint guarantee liability to the assignee according to the
terms under this Agreement.



8.
Correspondence



8.1
Any notices or other communications shall be sent to the addresses of relevant
parties as of the addresses first hereinabove set forth.



8.2
The Guarantors agree to promptly notice the Creditor (the Lessor) any of the
following cases:

 
1)
Change of business scope of the Guarantors;

 
2)
Close down of the Guarantors;

 
3)
The property of the Guarantors are preserved or enforced, and such status is not
relieved within 7 days;

 
4)
The Guarantors transfer all of their assets or all of its material assets;

 
5)
The equity interest or the controller of the Guarantors changes materially;

 
6)
The Guarantors is under any litigation, arbitration or administrative procedures
instituted by other party, of which if the final decision is adverse, the
capacity of the Guarantors to perform this Agreement will be materially
affected.


 
 

--------------------------------------------------------------------------------

 


9.
Governing Law



This Agreement shall be governed by and construed according to the laws of
PRC.  Any dispute related to this Agreement shall be first settled by friendly
negotiation between the parties.  If a settlement cannot be reached, it shall be
submitted to the court of jurisdiction in the legal address of the Creditor (the
Lessor) (Jingan District, Shanghai City).


10.
Miscellaneous



10.1
This Agreement is valid to the parties and the successors and assignees of the
parties.



10.2
The Agreement will be effective after satisfying the following conditions:



 
(1)
signing and stamping, and completing notarization procedures by legal
representative or authorized agents of all parties.

 
(2)
The creditor has received resolution of board of directors of the guarantor
consenting this Agreement.



This Agreement shall be executed in six original copies; all of which together
constitute one of the same instrument.  Each original copy is equally valid.


10.3
This Agreement constitutes the full and entire agreement between the parties
with regard to the subject matters hereof and thereof and supersede all previous
oral and written agreements, Agreements, understandings and communications of
the Parties in respect of the subject matter of this Agreement.



10.4
This Agreement may be amended only by written documents entered into by the
parties.



10.5
The Guarantors agree to provide their audited annual final reports to the
Creditor (the Lessor) within 10 days after the issuance of each audited annual
final reports in each fiscal year according to the requirement of the Creditor
(the Lessor).



10.6
If the Guarantors fail to perform any of the obligations under this Agreement of
the Lease, the Creditor (the Lessor) may submit such information to any credit
information institution or credit rating institution without any consent of the
Guarantors or any notice to the Guarantors by any means.


 
 

--------------------------------------------------------------------------------

 

10.7
This Agreement shall be conducted with enforceable notarization.  After
enforceable notarization is conducted to this Agreement by the parties, if the
Creditor / Guarantors fail to perform or fail to fully perform the obligations
under this Agreement, the Creditor is entitled to apply the enforcement
certificate with the notary public office and apply for enforcement with court
of jurisdiction according to the notarial deed and the enforcement certificate;
the Guarantors agree to accept such enforcement.  The expenses for the
notarization will be assumed by the Debtor and paid to the Creditor on the date
this Agreement is entered into.


 
 

--------------------------------------------------------------------------------

 


(Signature Page)


IN WITNESS WHEREOF the parties have signed this Agreement as of the date first
hereinabove set forth.


The Creditor (the Lessor): AVIC I International Leasing Co., Ltd. (Stamp)
[Stamp of AVIC I International Leasing Co., Ltd. sealed here]
(Signature):  /s/ Zhao Changwei
Title:
Date:


The Debtor (the Lessee): Henan Shuncheng Group Coal Coke Co., Ltd. (Stamp)
[Stamp of Henan Shuncheng Group Coal Coke Co., Ltd.. sealed here]
(Signature):  /s/ Wang Xinshun
Title:
Date: November 3rd, 2009


The Guarantor: Anyang County Bailianpo Coal Co. Ltd.


(Signature):__________________ [Signature] [illegible]
Date: November 3rd, 2009

 
 

--------------------------------------------------------------------------------

 